Journal Entries (1823-27): Journal 3: (1) Motion to extend time for declaration *p. 419; (2) motion for trial at Monroe *p. 502; (3) motion for trial at Monroe overruled *p. 508. Journal ‡: (4) Motion for trial at Monroe MS p. 8; (5) issue ordered sent to circuit court for trial MS p. 33; (6) discontinued MS p. 133.
Papers in File: (i) Precipe for summons; (2) summons and return; (3) draft of declaration; (4) plea of not guilty and stipulation for giving in evidence any special matter of justification; (5) motion for trial at Monroe; (6) affidavit of Wolcott Lawrence.
1822-23 Calendar, MS p. 140.